DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a secondary optical system evaluation kit and a method for evaluating a secondary optical system. It is unclear whether claim 20 is a method claim or an apparatus claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. U.S. PGPUB No. 2012/0235036.

Regarding claim 1, Hatakeyama discloses a method for evaluating a secondary optical system of an electron beam inspection device provided with a primary optical system that irradiates a sample placed at an observation target position with an electron beam emitted from an electron source (“An electron beam was used as an example of a primary beam in the example of a beam, NA location adjustment method described above, however, an irradiation system can also be applied in the case of light or a laser” [0578]), and the secondary optical system that forms, on a detector 76, an enlarged image of an electron beam emitted from the sample or an electron beam transmitted through the sample, the method comprising: placing a photoelectric surface W at the observation target position 50; irradiating the photoelectric surface W with laser light 10000A (“when DUV light is irradiated, pattern shaped photoelectrons are generated from the photoelectron surface part of the pattern shape which is not masked” [0501]); forming an enlarged image of an electron beam emitted from the photoelectric surface on the detector 76 by the secondary optical system (“the two dimensional image of the photoelectron beam passes through the cathode lenses 724-1 and 724-2, is converged by the electrostatic lens 10006, a cross over is formed in the vicinity of a location of the numerical aperture ( NA) 10008, and the electrostatic lenses 10006 and 10009 include a zoom function which can control the magnification” [0432]); and evaluating the secondary optical system based on an electron beam image obtained by the detector 
Hatakeyama describes, numerous examples utilizing either a primary electron beam or a laser light beam for generating secondary electrons. At paragraph [0813], with respect to the embodiment of figure 196, Hatakeyama discusses simultaneously utilizing both the primary electron beam and the primary laser light beam for generating secondary electrons which pass through a secondary optical system including lenses 10006 and 10009 as well as numerical aperture 10008 towards detector 76. The rejection(s) herein primarily reference figure 31, which gives the most description of the function of the generation of photoelectrons from the sample surface W when irradiated with laser light from source 10000A, however, it is understood that the principles of figure 31 are included in other embodiments of Hatakeyama, including figure 196 describing the simultaneous use of a primary electron beam and a primary light beam, figure 32A illustrating backside irradiation of the sample W, and figure 9 illustrating the various optical systems included within a vacuum chamber.

Regarding claim 2, Hatakeyama discloses that a predetermined pattern is formed on the photoelectric surface of the sample (“a sample having an uneven structure pattern” [0544]).



Regarding claim 4, Hatakeyama discloses that the secondary optical system has an objective lens 724 and an imaging lens (either or 10006 and 10009) arranged between the objective lens 724 and the detector 76 (as illustrated in figure 31).

Regarding claim 5, Hatakeyama discloses that the photoelectric surface is irradiated with the laser light from a side opposite to a position of the objective lens (“In FIG. 32A (a), laser 10000A is generated from the light source 10000 and irradiated as a primary beam on the back surface of the sample W on the stage device 50” [0432]).

Regarding claim 6, Hatakeyama discloses that the photoelectric surface is irradiated with the laser light from a side opposite to a position of the objective lens (“In FIG. 32A (a), laser 10000A is generated from the light source 10000 and irradiated as a primary beam on the back surface of the sample W on the stage device 50” [0432]).

Regarding claim 7, Hatakeyama illustrates in figure 9 that the photoelectric surface W is disposed in a chamber 32 and is irradiated with the laser light in a state where a lens barrel of the primary optical system 7000 is separated from a lens barrel of the secondary optical system 71.



Regarding claim 9, Hatakeyama illustrates in figure 9 that the photoelectric surface W is disposed in a chamber 32 and is irradiated with the laser light in a state where a lens barrel of the primary optical system 7000 is separated from a lens barrel of the secondary optical system 71.

Regarding claim 10, Hatakeyama illustrates in figure 9 that the photoelectric surface W is disposed in a chamber 32 and is irradiated with the laser light in a state where a lens barrel of the primary optical system 7000 is separated from a lens barrel of the secondary optical system 71.

Regarding claim 11, Hatakeyama illustrates in figure 9 that the photoelectric surface W is disposed in a chamber 32 and is irradiated with the laser light in a state where a lens barrel of the primary optical system 7000 is separated from a lens barrel of the secondary optical system 71.

Regarding claim 12, Hatakeyama illustrates in figure 9 that the photoelectric surface W is disposed in a chamber 32 and is irradiated with the laser light in a state 

Regarding claim 20, Hatakeyama discloses a secondary optical system evaluation kit used in a method for evaluating a secondary optical system of an electron beam inspection device provided with a primary optical system that irradiates a sample placed W at an observation target position with an electron beam emitted from an electron source (“primary beam” in figure 196), and the secondary optical system that forms, on a detector 76, an enlarged image of an electron beam emitted from the sample or an electron beam transmitted through the sample (“the two dimensional image of the photoelectron beam passes through the cathode lenses 724-1 and 724-2, is converged by the electrostatic lens 10006, a cross over is formed in the vicinity of a location of the numerical aperture ( NA) 10008, and the electrostatic lenses 10006 and 10009 include a zoom function which can control the magnification” [0432]), the method comprising: placing a photoelectric surface W at the observation target position; irradiating the photoelectric surface with laser light (“when DUV light is irradiated, pattern shaped photoelectrons are generated from the photoelectron surface part of the pattern shape which is not masked” [0501]); forming an enlarged image of an electron beam emitted from the photoelectric surface on the detector by the secondary optical system (“the two dimensional image of the photoelectron beam passes through the cathode lenses 724-1 and 724-2, is converged by the electrostatic lens 10006, a cross over is formed in the vicinity of a location of the numerical aperture ( NA) 10008, and the electrostatic lenses 10006 and 10009 include a zoom function which can control the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 15, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. U.S. PGPUB No. 2012/0235036 in view of Niu et al. U.S. PGPUB No. 2018/0158647.

Regarding claim 13, Hatakeyama discloses the claimed invention except that while Hatakeyama discloses, as illustrated in figure 9, that the laser source 10000 is contained in a separate chamber 71 from the sample W (in chamber 32), there is no explicit disclosure of a view port. Therefore Hatakeyama fails to teach that the laser light is emitted from a laser source arranged outside a chamber and transmitted through a view port provided on the chamber, and the photoelectric surface disposed in the chamber is irradiated with the laser light.
Niu discloses an electron microscope for irradiating a sample with a primary electron beam 220a and a primary laser beam 290a in order to detect secondary electrons 211c emitted from the sample surface 211. Niu discloses that the laser light 290a is emitted from a laser source 290 arranged outside a chamber 201 and transmitted through a view port 205 provided on the chamber 201, and the photoelectric surface 211 disposed in the chamber is irradiated with the laser light (“a portion of the laser light 290a is reflected to the optical mirror 260 through the optical window 205 (shown as in FIG. 2A), and further reflected to the semiconductor wafer (or DUT) 211 through the second aperture 283a and the first aperture 281a by the optical mirror 260. When the laser light 290a is illuminated to the semiconductor wafer (or DUT) 211, the semiconductor wafer (or DUT) 211 is excited to emit a first photoluminescence 211a with some reflected photons 211b and a first secondary electron 211c” [0025]).


Regarding claim 14, Hatakeyama discloses the claimed invention except that while Hatakeyama discloses, as illustrated in figure 9, that the laser source 10000 is contained in a separate chamber 71 from the sample W (in chamber 32), there is no explicit disclosure of a view port. Therefore Hatakeyama fails to teach that the laser light is emitted from a laser source arranged outside a chamber and transmitted through a view port provided on the chamber, and the photoelectric surface disposed in the chamber is irradiated with the laser light.
Niu discloses an electron microscope for irradiating a sample with a primary electron beam 220a and a primary laser beam 290a in order to detect secondary electrons 211c emitted from the sample surface 211. Niu discloses that the laser light 290a is emitted from a laser source 290 arranged outside a chamber 201 and transmitted through a view port 205 provided on the chamber 201, and the photoelectric surface 211 disposed in the chamber is irradiated with the laser light (“a portion of the laser light 290a is reflected to the optical mirror 260 through the optical window 205 (shown as in FIG. 2A), and further reflected to the semiconductor wafer (or DUT) 211 through the second aperture 283a and the first aperture 281a by the optical mirror 260. 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama with the view port of Niu in order to separate the laser source from the photoelectron-generating surface so that the surface may be maintained in a vacuum and the laser may be easily serviced and/or replaced without breaking the vacuum seal (which would require re-pumping of the vacuum chamber).

Regarding claim 15, Hatakeyama discloses the claimed invention except that while Hatakeyama discloses, as illustrated in figure 9, that the laser source 10000 is contained in a separate chamber 71 from the sample W (in chamber 32), there is no explicit disclosure of a view port. Therefore Hatakeyama fails to teach that the laser light is emitted from a laser source arranged outside a chamber and transmitted through a view port provided on the chamber, and the photoelectric surface disposed in the chamber is irradiated with the laser light.
Niu discloses an electron microscope for irradiating a sample with a primary electron beam 220a and a primary laser beam 290a in order to detect secondary electrons 211c emitted from the sample surface 211. Niu discloses that the laser light 290a is emitted from a laser source 290 arranged outside a chamber 201 and transmitted through a view port 205 provided on the chamber 201, and the photoelectric surface 211 disposed in the chamber is irradiated with the laser light (“a portion of the 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama with the view port of Niu in order to separate the laser source from the photoelectron-generating surface so that the surface may be maintained in a vacuum and the laser may be easily serviced and/or replaced without breaking the vacuum seal (which would require re-pumping of the vacuum chamber).

Regarding claim 16, Hatakeyama discloses the claimed invention except that while Hatakeyama discloses, as illustrated in figure 9, that the laser source 10000 is contained in a separate chamber 71 from the sample W (in chamber 32), there is no explicit disclosure of a view port. Therefore Hatakeyama fails to teach that the laser light is emitted from a laser source arranged outside a chamber and transmitted through a view port provided on the chamber, and the photoelectric surface disposed in the chamber is irradiated with the laser light.
Niu discloses an electron microscope for irradiating a sample with a primary electron beam 220a and a primary laser beam 290a in order to detect secondary electrons 211c emitted from the sample surface 211. Niu discloses that the laser light 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama with the view port of Niu in order to separate the laser source from the photoelectron-generating surface so that the surface may be maintained in a vacuum and the laser may be easily serviced and/or replaced without breaking the vacuum seal (which would require re-pumping of the vacuum chamber).

Regarding claim 17, Hatakeyama discloses the claimed invention except that while Hatakeyama discloses, as illustrated in figure 9, that the laser source 10000 is contained in a separate chamber 71 from the sample W (in chamber 32), there is no explicit disclosure of a view port. Therefore Hatakeyama fails to teach that the laser light is emitted from a laser source arranged outside a chamber and transmitted through a view port provided on the chamber, and the photoelectric surface disposed in the chamber is irradiated with the laser light.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama with the view port of Niu in order to separate the laser source from the photoelectron-generating surface so that the surface may be maintained in a vacuum and the laser may be easily serviced and/or replaced without breaking the vacuum seal (which would require re-pumping of the vacuum chamber).

Regarding claim 18, Hatakeyama discloses the claimed invention except that while Hatakeyama discloses, as illustrated in figure 9, that the laser source 10000 is contained in a separate chamber 71 from the sample W (in chamber 32), there is no explicit disclosure of a view port. Therefore Hatakeyama fails to teach that the laser light 
Niu discloses an electron microscope for irradiating a sample with a primary electron beam 220a and a primary laser beam 290a in order to detect secondary electrons 211c emitted from the sample surface 211. Niu discloses that the laser light 290a is emitted from a laser source 290 arranged outside a chamber 201 and transmitted through a view port 205 provided on the chamber 201, and the photoelectric surface 211 disposed in the chamber is irradiated with the laser light (“a portion of the laser light 290a is reflected to the optical mirror 260 through the optical window 205 (shown as in FIG. 2A), and further reflected to the semiconductor wafer (or DUT) 211 through the second aperture 283a and the first aperture 281a by the optical mirror 260. When the laser light 290a is illuminated to the semiconductor wafer (or DUT) 211, the semiconductor wafer (or DUT) 211 is excited to emit a first photoluminescence 211a with some reflected photons 211b and a first secondary electron 211c” [0025]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama with the view port of Niu in order to separate the laser source from the photoelectron-generating surface so that the surface may be maintained in a vacuum and the laser may be easily serviced and/or replaced without breaking the vacuum seal (which would require re-pumping of the vacuum chamber).


Niu discloses an electron microscope for irradiating a sample with a primary electron beam 220a and a primary laser beam 290a in order to detect secondary electrons 211c emitted from the sample surface 211. Niu discloses that the laser light 290a is emitted from a laser source 290 arranged outside a chamber 201 and transmitted through a view port 205 provided on the chamber 201, and the photoelectric surface 211 disposed in the chamber is irradiated with the laser light (“a portion of the laser light 290a is reflected to the optical mirror 260 through the optical window 205 (shown as in FIG. 2A), and further reflected to the semiconductor wafer (or DUT) 211 through the second aperture 283a and the first aperture 281a by the optical mirror 260. When the laser light 290a is illuminated to the semiconductor wafer (or DUT) 211, the semiconductor wafer (or DUT) 211 is excited to emit a first photoluminescence 211a with some reflected photons 211b and a first secondary electron 211c” [0025]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama with the view port of Niu in order to separate the laser source from the photoelectron-generating surface so that the surface may be maintained in a vacuum and the laser may be easily 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881